— In consolidated actions, inter alia, to recover damages for trespass and conversion and for a judgment directing the judicial sale of a certain parcel of real property, Eileen Pray and Kevin Pray appeal from a judgment of the Supreme Court, Queens County (Joy, J.), dated November 20, 1987, which, after a nonjury trial, inter alla, ordered the partition and sale of the subject property, awarded Attilio R. Marotta the sum of $25,000 punitive damages, and vacated a stipulation of settlement entered into by the parties.
Ordered that pursuant to the parties’ stipulation, the judgment appealed from is vacated and shall be of no force and effect, and this appeal is withdrawn, without costs or disbursements. Lawrence, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.